                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DOUG WERNER and WILLIAM
 WIESNESKI, both individually and on behalf
 of all other similarly situated persons,

                               Plaintiffs,                        OPINION and ORDER
         v.
                                                                       17-cv-608-jdp
 WATERSTONE MORTGAGE
 CORPORATION,

                               Defendant.


       Plaintiffs Doug Werner and William Wiesneski are suing their former employer,

Waterstone Mortgage Corporation, for violating the Fair Labor Standards Act. More than a

year after filing this lawsuit, plaintiffs move to dismiss the case and compel arbitration under

the Federal Arbitration Act, 9 U.S.C. §§ 3–4. Dkt. 104. Plaintiffs say that they could not move

to compel arbitration earlier because their arbitration agreements include class waivers, which

Lewis v. Epic Sys. Corp., 823 F.3d 1147 (7th Cir. 2016), found to be unlawful. Now that the

Supreme Court has overturned Lewis, plaintiffs believe that their motion to compel is timely.

Also before the court is Waterstone’s motion for leave to file a surreply brief. Dkt. 109.

       The court will deny both motions. The court did not invite Waterstone’s surreply brief

and concludes that it is not necessary. The court also concludes that Lewis did not prevent

plaintiffs from seeking arbitration when they filed this case in 2017, so they waived their right

to arbitrate by waiting so long to exercise it.

       Lewis is not the controlling case, Herrington v. Waterstone Mortgage Corp., No. 11-cv-779-

bbc (W.D. Wis.) is. Judge Crabb made it clear in Herrington that an arbitration agreement may

be enforceable even if the agreement includes an unenforceable class waiver, a conclusion that
is not inconsistent with Lewis. Because Judge Crabb compelled arbitration in Herrington, and

Herrington involved the same counsel (on plaintiffs’ side), the same claims, the same defendant,

and the same type of arbitration agreement as this case, it is puzzling why plaintiffs believe

that arbitration was not available to them at the time they filed this lawsuit. Regardless,

plaintiffs have no excuse for waiting more than a year to invoke their right to arbitrate, so the

court will deny their motion to compel.



                                       BACKGROUND

       Werner and Wiesneski were mortgage loan originators for Waterstone, which is a

mortgage lender based in Wisconsin. Plaintiffs contend that Waterstone violated their rights

under the FLSA in two ways: (1) failing to pay them overtime when they worked more than

40 hours in a week; and (2) requiring them to pay their own business expenses, which reduced

their pay below minimum wage.

       Plaintiffs filed this lawsuit on behalf of similarly situated employees. They moved for

conditional certification of a collective under 29 U.S.C. § 216(b), but the court denied that

request. Dkt. 78. The court relied in part on Herrington v. Waterstone Mortgage Corp., a class

arbitration that included loan originators suing Waterstone for the same alleged FLSA

violations at issue in this case.1 Among other reasons, the court noted that plaintiffs’ proposed


1
  The arbitrator in Herrington found in favor of the class and Judge Crabb confirmed the
arbitrator’s award, which was more than $10,000,000. Herrington v. Waterstone Mortgage Corp.,
11-cv-779-bbc (W.D. Wis. Dec. 4, 2017), Dkt. 133. The court of appeals recently vacated the
judgment in Herrington in light of Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018), because
Judge Crabb had invalidated a class waiver before sending the case to arbitration and the
Supreme Court concluded in Epic that a class waiver was permissible in a similar context.
Herrington v. Waterstone Mortg. Corp., 907 F.3d 502 (7th Cir. 2018). In accordance with the
decision of the court of appeals, the parties in Herrington are now briefing the question whether
the arbitration agreement may be construed to allow class or collective arbitration. Herrington,

                                               2
collective overlapped substantially with the class arbitration in Herrington, so any employee

with a claim that accrued during the period covered by Herrington already had an opportunity

to bring a claim but declined to do so. Plaintiffs failed to identify any reason to believe that

employees who received notice in Herrington and declined to opt in would be any more likely

to join this case.2

        Waterstone then filed two motions of its own: (1) a motion for partial summary

judgment, Dkt. 83; and (2) a motion “for order declaring plaintiffs have waived right to

arbitrate and enjoining plaintiffs from pursuing arbitration,” Dkt. 88. As to the first motion,

Waterstone asked the court to dismiss the claims of employees who had filed notices of consent

to join the lawsuit in accordance with 29 U.S.C. § 256. Because the court denied plaintiffs’

motion for conditional certification, those employees never became parties to the case, so the

court denied the motion for partial summary judgment as moot. As to the request for a

declaration, the court denied it as premature on the ground that Waterstone did not allege that

plaintiffs had submitted an arbitration demand or threatened to do so. Plaintiffs filed their

motion to compel arbitration shortly after the court denied Waterstone’s motions.



                                          ANALYSIS

        There is no dispute that both Werner and Wiesneski have an arbitration agreement

with Waterstone that covers the disputes in this case and that the arbitration agreements are

valid under current law. The question is whether plaintiffs waived their right to arbitrate by



No. 11-cv-779-bbc, Dkt. 159.
2
  The court also concluded that plaintiffs had failed to make a modest factual showing that
they were similarly situated to other employees who had timely claims.


                                               3
failing to invoke the right sooner. A party may waive his right to arbitrate expressly or by simply

“act[ing] inconsistently” with the right. Kawasaki Heavy Industries, Ltd. v. Bombardier Recreational

Products, Inc., 660 F.3d 988, 994 (7th Cir. 2011). The latter type of waiver is at issue in the

case. Both parties assume that the court rather than the arbitrator decides the issue of waiver,

so the court will make the same assumption.3

       There are no rigid rules for determining when a party waives his right to arbitrate

through inconsistent conduct. Rather, courts consider several factors, including the party’s

diligence in invoking his right, which “should weigh heavily in the decision.” Id. Also relevant

are the extent to which the party has participated in the litigation and whether the non-moving

party will be prejudiced by a change in forum. Id. But a showing of prejudice is not required.

“[W]hen a party chooses to proceed in a judicial forum, there is a rebuttable presumption that

the party has waived its right to arbitrate.” Id. at 995.

       In this case, plaintiffs filed their complaint in this court. It is undisputed that they did

not submit an arbitration demand before filing their lawsuit and did not otherwise discuss with

Waterstone at the time the possibility of arbitrating the claims. Since the filing of the complaint

in August 2017, plaintiffs have filed an amended complaint, filed notices of consent to sue by

several additional employees, moved (unsuccessfully) to conditionally certify the class, moved

(again, unsuccessfully) to toll the statute of limitations, submitted a pretrial report, and




3
  In an earlier brief, plaintiffs contended that the parties had delegated the issue of waiver to
the arbitrator. Dkt. 100, at 11–14. Plaintiffs’ motion to compel does not include the same
assertion, which would be inconsistent with a request that the court compel arbitration.
Regardless, plaintiffs do not respond to Waterstone’s argument that the court rather than the
arbitrator decides the issue of waiver, Dkt. 105, at 9–10, so that issue is forfeited.


                                                 4
responded to various motions filed by Waterstone. Plaintiffs have also engaged in extended

settlement negotiations and submitted discovery requests.

       Plaintiffs do not deny that their conduct in this case is inconsistent with their right to

arbitrate and would ordinarily qualify as waiver. And they do not make any attempt to

distinguish the cases that Waterstone cites in support of its waiver argument. Grumhaus v.

Comerica Sec., Inc., 223 F.3d 648, 651 (7th Cir. 2000) (the plaintiffs’ “knowing selection of one

forum over another and willing participation in the ensuing litigation was plainly inconsistent

with a desire to arbitrate”); Cabinetree of Wisconsin, Inc. v. Kraftmaid Cabinetry, Inc., 50 F.3d 388,

391 (7th Cir. 1995) (“Parties know how important it is to settle on a forum at the earliest

possible opportunity, and the failure of either of them to move promptly for arbitration is

powerful evidence that they made their election—against arbitration. Except in extraordinary

circumstances not here presented, they should be bound by their election.”); St. Mary's Med.

Ctr. of Evansville, Inc. v. Disco Aluminum Prod. Co., 969 F.2d 585 (7th Cir. 1992) (defendant

waived right to arbitrate by participating in litigation during ten-month period and party did

not move to compel summary judgment until after the court denied motion to dismiss and

motion for summary judgment). St. Mary’s seems particularly on point. Like the moving party

in that case, plaintiffs chose to litigate their claims in this court until they began receiving

adverse rulings and then decided that they wanted to take their chances in a different forum.

       Plaintiffs’ only argument against a finding of waiver is that they were legally prohibited

from arbitrating their claims when they filed this lawsuit in 2017. They say that, under Lewis

v. Epic Systems Corp., 823 F.3d 1147 (7th Cir. 2016), their arbitration agreements were “invalid

and unenforceable” because they include class waivers. So plaintiffs could not enforce their

arbitration agreement until the Supreme Court reversed Lewis and held that class and collective


                                                  5
action waivers were permitted under federal law. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612

(2018). But plaintiffs waited several more months to file a motion to compel after the Supreme

Court decided Epic, which would be reason enough to conclude that they waived their right to

arbitration. Plaintiffs say that they were entitled to wait because the parties were in the midst

of settlement negotiations at the time, and then Waterstone filed a motion for partial summary

judgment and a motion for a declaration that plaintiffs had waived their right to arbitrate.

Plaintiffs filed their motion to compel 17 days after the court denied Waterstone’s motions.

       Even if the court assumes that plaintiffs acted diligently after the Supreme Court

decided Epic, the court is not persuaded that plaintiffs could not have arbitrated their claims

before the ruling in Epic. To begin with, even assuming that Epic rendered the arbitration

agreements unenforceable, that would mean only that plaintiffs could not compel Waterstone

to arbitrate. Plaintiffs identify no reason that the parties could not agree to arbitrate their

claims. And there would have been strong reasons to believe that Waterstone would have been

amenable to such an agreement. After all, it was Waterstone that moved to compel arbitration

in an earlier case involving similar claims brought by the same counsel. Herrington v. Waterstone

Mortgage Corp., No. 11-cv-779 (W.D. Wis.), Dkt. 13. And if Lewis called into question whether

Waterstone would resist arbitration in this case, that question was resolved by Waterstone’s

answer to the complaint in this case, in which Waterstone asserted that plaintiffs’ claims were

subject to arbitration. Dkt. 73, at 21. If plaintiffs really wanted to submit their claims to

arbitration all along, then it is not clear why they did not ask Waterstone to submit to

arbitration then. If the answer is that plaintiffs preferred to litigate their claims in federal court

so long as there was a chance to proceed collectively (Waterstone filed its answer before this




                                                  6
court denied plaintiffs’ motion for conditional certification of a collective), then that is simply

an acknowledgment that their decision was a strategic choice and was not governed by Lewis.

       But there is a more fundamental problem with plaintiffs’ argument, which is that Lewis

did not render the parties’ entire arbitration agreement unenforceable. Rather, the question in

Lewis was limited to whether the class action waiver in the arbitration agreement was enforceable.

A review of the district court proceedings confirms this. The arbitration agreement at issue in

Lewis included another important provision that was related to the class action waiver: “[I]f the

Waiver of Class and Collective Claims is found to be unenforceable, then any claim brought

on a class, collective or representative action basis must be filed in a court of competent

jurisdiction, and such court shall be the exclusive forum for such claims.” Lewis v. Epic Sys.

Corp., No. 15-cv-82-bbc, Dkt. 22-1 at 3. As explained by Judge Crabb in her decision denying

the motion to compel arbitration in Lewis, that clause had the effect of collapsing the class

waiver issue and the arbitrability issue into a single inquiry. Id., Dkt. 54, at 2 (“[I]f I conclude

that the waiver is invalid, plaintiff’s challenge to the rest of the arbitration agreement is

moot.”). Thus, when the court of appeals affirmed Judge Crabb’s decision, it was deciding only

that class action waivers were unenforceable; it was not holding that all aspects of an arbitration

agreement are invalid if the agreement includes a class waiver. That broader question was not

before the court.

       Plaintiffs should appreciate the importance of this distinction because the arbitration

agreements at issue in Herrington did not include language requiring class or collective actions

to proceed in court rather than in arbitration in the event that the class waivers were

invalidated. And the absence of that language led to a different result in Herrington. Specifically,




                                                 7
Judge Crabb granted Waterstone’s motion to compel arbitration because she concluded that the

class waiver was severable from the remainder of the arbitration agreement:

               [C]ourts may sever invalid clauses in an otherwise valid
               arbitration agreement under some circumstances. E.g., Kristian
               v.Comcast Corp., 446 F.3d 25, 62 (1st Cir. 2006) (severing class
               action waiver from arbitration agreement). Generally, courts focus
               on two factors in making this determination: whether the
               unlawful provision is essential to the agreement as a whole and
               whether multiple unlawful provisions support the conclusion that
               the drafter of the agreement was attempting to undermine the
               other party’s rights.

               Neither party argues that the collective action waiver is integral
               to the arbitration agreement or that a collective action could not
               be pursued in an arbitration proceeding. In fact, plaintiff says that
               “collective action procedures are not inherently incompatible with
               arbitration and at least some AAA arbitrators have approved
               collective actions and those decisions have been affirmed by the
               Courts.” This is consistent with the practice of the American
               Arbitration Association, which has published rules for class
               arbitration.

Herrington, No. 11-cv-779-bbc, Dkt. 57, at 2 (some citations omitted).

       In light of Herrington, the court sees no reason why plaintiffs could not have moved to

compel arbitration at the outset of this case. Like the agreements at issue in Herrington,

plaintiffs’ agreements include a severability clause. Dkt. 45-1, at 9 and Dkt. 45-3, at 10.4 Unlike

the agreements in Lewis, plaintiffs’ agreements do not require the plaintiffs’ claims to proceed

in court if the class action waivers are invalidated.

       Plaintiffs do not identify any basis for distinguishing Herrington. And plaintiffs cannot

argue plausibly that they were unaware of the facts or rulings in that case. Herrington involves

the same counsel raising the same claims against the same defendant. Because Herrington shows



4
  The agreements are not identical in all respects. It appears that Waterstone had multiple
versions of the agreement, but those differences are not at issue in this case.


                                                 8
that plaintiffs could have arbitrated their claims despite Lewis, the court concludes that

plaintiffs waived their right to arbitrate by filing this case in federal court and litigating it for

more than a year. The court will deny plaintiffs’ motion to compel arbitration.

       Near the end of its brief in opposition, Waterstone asks the court to impose sanctions

on plaintiffs for filing a “frivolous” motion. Dkt. 105, at 15. But Waterstone did not file a

separate motion for sanctions or otherwise develop an argument in favor of awarding sanctions,

so the court declines to consider the request. If filing a motion of questionable merit required

the court to impose sanctions, Waterstone would be in no better position than plaintiffs. E.g.,

Dkt. 42, at 2–3 (“The court will deny Waterstone’s motion, which was a waste of both the

parties’ and court’s time and resources. . . . The court expects Waterstone to use better

judgment when deciding whether to file future motions.”).



                                              ORDER

       IT IS ORDERED that

       1. The motion to compel arbitration filed by plaintiffs Doug Werner and William
          Wiesneski, Dkt. 104, is DENIED.

       2. Defendant Waterstone Mortgage Corporation’s motion for leave to file a surreply
          brief, Dkt. 109, is DENIED.

       Entered December 13, 2018.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 9
